Order entered November 28, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01242-CV
                                  No. 05-18-01253-CV

                   IN RE WILLIAM ELMER HASTINGS, Relator

              Original Proceeding from the 292nd Judicial District Court
                                Dallas County, Texas
                Trial Court Cause Nos. F08-56619-V and F09-00729-V

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE